DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022 has been entered.
Response to Arguments
Applicant's arguments filed January 25, 2022 have been fully considered but they are not persuasive because the cited prior arts disclose the claimed invention.
On page 9-10, the Applicant argues:
“Amini describes "[f]IG. 16A and FIG. 16B are diagrams illustrating normal operation in comparison with use of a contention free (CF) end signal to transition between scheduled access and carrier sense multiple access/collision avoidance (CSMA/CA). When a transmitting wireless communication device (e.g., an OFDMA/MU- MIMO transmitter) realizes that it does not need to use the all of the scheduled portion of a MU-SF in which medium access is contention free, it may transmits a contention free end (CF end) signal to the various wireless communication devices to release the medium access by the various wireless communication devices in accordance with a contention based operational mode (e.g., in accordance with CSMA operation). As can be seen, the scheduled portion of a MU-SF can then be cut short thereby extending the period of the contention based operational mode within a respective MU-SF." See Amini at Col. 19, 11. 13-28 (emphasis added). 
Amini describes that a contention free (CF) end signal is transmitted to wireless communication devices such that the contention free (CF) end signal is associated with transition information. However, Amini, in its entirety, does not teach or suggest that the 
Therefore, Amini does not teach, suggest or render obvious at least, for example, the feature of "generate a mode change frame that includes the first plurality of pieces of 
 
 
 
different transition information; and individually transmit the generated mode change frame to the reception terminal of the plurality of reception terminals," as recited in amended independent claim 1. 
Therefore, amended independent claim 1 is not taught, suggested, or rendered obvious over the combination of Gault, Cho, and Amini.” 

The Examiner respectfully disagrees. The Examiner respectfully submits that Gault already discloses the limitation, “individually transmit the generated mode change frame to the reception terminal of the plurality of reception terminals”. Specifically, Gault describes the access point transmits first message to each of remote stations, where the first message indicating or comprises switching from first access mode to second access mode and resource information specifying resource blocks, where the remote station of the remote stations identify the switching and allocation by decoding the first message (e.g. paragraph [0006]).
Therefore, the Examiner respectfully submits that the claimed invention is not patentable and the argument is not persuasive in view of cited prior arts.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gault et al. (US 2010/0061334 A1) in view of Cho (US 2004/0147223 A1), and further in view of Amini et al. (US 8,441,975 B2).
Regarding claim 1, Gault discloses an access point (101) comprising: circuitry (209) configured to: generate a first plurality of pieces of different transition information related to transition from a first mode to a second mode (e.g. paragraph [0037]-[0041], illustrating generating first message including plurality of information related to first and second modes), wherein centralized communication implementing multi-user communication in uplink using one of multi-user multiple-input multiple-output (MU-MIMO) or orthogonal frequency division multiple access (OFDMA) is performed by the access point in the first mode (paragraph [0027]-[0029]; [0035]-[0037]; [0006]; [0012]; and so on, explaining centralized communication using or based on communication scheme such as OFDMA as the access point 101 in first mode, 
Gault doesn’t explicitly disclose the centralized communication is triggered by a first trigger frame for a duration of the first mode, and wherein the mode change frame includes the information to shift the second mode to the second mode.

Cho doesn’t teach wherein the mode change frame includes the information to shift the second mode to the second mode.
Amini teaches wherein the mode change frame includes the information to shift the second mode to the second mode (col. 18, lines 44-65l col. 19, lines 13-28; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the centralized communication is triggered by a first trigger frame for a duration of the first mode, and wherein the mode change frame includes the information to shift the second mode to the second mode as taught by Cho and Amini into Gault in order to reduce interference and/or collision, and to improve interoperability and to reduce costs.
Regarding claim 14, includes features identical to the subject matter mentioned in the rejection to claim 1. The claim is a mere reformulation of claim 1 in order to define the corresponding method, and the rejection to claim 1 is applied hereto.
Regarding claim 2, Gault discloses the circuitry is further configured to generate a second plurality of pieces of different transition information regarding a duration (time interval) of the first mode (paragraph [0006]; [0012]; [0038]; [0041]).  
Regarding claim 3, Gault discloses the circuitry is further configured to generate a second plurality of pieces of different transition information regarding a duration of the first mode, and the first mode includes a plurality of different durations to be set (paragraph [0031]; [0038]; [0055]; [0006]; [0012]; and etc.).  
Regarding claim 5, Gault discloses the transition information is information applied to a plurality of reception terminals, and the plurality of reception terminals is configured to receive the frame (fig. 1; paragraph [0006]; [0012]; [0036]-[0041]; [0012]; [0031]; [0044]-[0046]; [0050]-[0053]; and so on).  
Regarding claim 6, Gault discloses the transition information is information individually applied to each of a plurality of reception terminals, and each of the plurality of reception terminals is configured to receive the frame (fig. 1; paragraph [0006]; [0012]; [0036]-[0041]; [0031]; [0044]-[0046]; [0050]-[0053]; and so on).  
Regarding claim 13, Gault discloses the circuitry is further configured to generate the first plurality of pieces of different transition information based on one of a buffer state reported from a communication terminal under the circuitry or a number of communication terminals under the circuitry (paragraph [0036]-[0037]).  
Regarding claim 15, Gault discloses communication apparatus (103) comprising: circuitry (301) configured to: receive a mode change frame, individually transmitted from an access point to the communication apparatus, containing a first plurality of pieces of different transition information related to transition from a first mode to a second mode (paragraph [0042]; [0006]; [0012]; [0036]-[0041]; [0031]; [0044]-[0046]; [0050]-[0053]; and so on), wherein centralized communication implementing multi-user communication in uplink using one of multi-user multiple-input multiple-output (MU-MIMO) or orthogonal frequency division multiple access (OFDMA) is performed by the access point in the first mode (paragraph [0027]-[0029]; [0035]-[0037]; [0006]; [0012]; and so on), autonomous decentralized communication using carrier sense multiple access with collision avoidance (CSMA/CA) by the access point and the communication apparatus is performed in the second mode (paragraph [0006]; [0012]; 
Gault doesn’t explicitly disclose the centralized communication is triggered by a first trigger frame for a duration of the first mode, and wherein the mode change frame includes the information to shift the second mode to the second mode.
Cho teaches the centralized communication is triggered by a first trigger frame for a duration of the first mode (paragraph [0064]).
Cho doesn’t teach wherein the mode change frame includes the information contained in the mode change frame to shift the second mode to the second mode.
Amini teaches wherein the mode change frame includes the information contained in the mode change frame to shift the second mode to the second mode (col. 18, lines 44-65l col. 19, lines 13-28; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the centralized communication is triggered by a first 
Regarding claim 16, Gault discloses the circuitry is further configured to: receive a second plurality of pieces of different transition information is regarding a duration of the first mode, and end updation of the duration of the first mode based on discontinuation of the centralized communication in the first mode and the received second plurality of pieces of different transition information (paragraph [0031]; [0006]; [0012]; [0036]; and etc.).  
Regarding claim 17, Gault discloses the circuitry is further configured to transmit specific information to the access point, and the specific information indicates transition of the first mode to the second mode based on the ended updation of the duration of the first mode (paragraph [0006]; [0012]; [0036]; [0045]; [0031]; and etc.).  
Regarding claim 18, includes features identical to the subject matter mentioned in the rejection to claim 15. The claim is a mere reformulation of claim 15 in order to define the corresponding method, and the rejection to claim 15 is applied hereto.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461